EXAMINER’S AMENDMENT/COMMENT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment, filed 28 July 2020, has been entered in full. The amendment, filed 04 November 2020, has been entered in full. Claims 1-49 are canceled. New claims 50-61 are added.  Claims 50-61 are under examination.

Allowable Subject Matter 
Claims 50-61 are allowed.

Reasons for Allowance:  The allowed claims are directed to Group IV (an isolated humanized antibody or antibody fragment thereof that specifically binds to IL-13), as set out in the Restriction Requirement in parent case application 15/645,765 (now US Patent 10,759,871). US Patent 10,759,871 claims an isolated humanized antibody or antibody fragment thereof that specifically binds to IL-4. US Patent 10,759,871 is a CON of US Patent 9,732,162 and US Patent 8,388,965, which claim a bispecific antibody or bispecific antibody fragment thereof that specifically binds IL-13 and IL-4. 
	
			Conclusion
		Claims 50-61 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        2/25/2022

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647